DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 1-3, 6-10, 13-15, and 21-25 are allowed. Claims 4-5, 11-12, and 16-20 were cancelled. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 1-3, 6-10, 13-15, and 21-25. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 02/1/2021, Pages 1-4). The claimed concept "improves the functioning of a computer, technology or technical field." In particular, the claimed concept improves the asynchronous ranking of players by using player provided game-attribute information in addition to different statistical measures of player performance for a given game title, to compare and rank players across different game titles and genres, as discussed in the specification. See Specification, [0022], Next, the claimed concept is "use[d] [...] in conjunction with a particular machine or manufacture that is integral to the claim." Specifically, the present claims are implemented using machines (e.g., video game consoles and servers), without which the claimed steps cannot be performed. For example, independent claims 1, 8, and 15 recite, 'generating a cross-title ranking for the first player and for the second player based on an attribute measured by the at least 

Regarding the prior art: 
Claim 1 recites the following: “1.    (Currently Amended) A system for hosting a tournament gaming league, the system comprising:
one or more processors;
a network interface coupled to the one or more processors; and a non-transitory memory coupled to the one or more processors, the memory comprising instructions stored therein executable by the processors to perform operations comprising:
actively monitoring a first set of game-play statistics measuring different gameplay attributes of a first player within a first game title, the first set of game-play statistics including at least one game-play statistic;

generating a cross-title ranking for the first player and for the second player based on an attribute measured by the at least one game-play statistic when the tournament gaming league ends, wherein generating the cross-title ranking includes comparing the at least one game-play statistic to a corresponding one of the second set of game-play statistics that measures a same type of the attribute.” 
The closest prior art appears to be U.S. Patent Application Publication 2013/0007013 A1 to Geisner et al. and 2008/0113815 A1 to Weingardt. Geisner provides a method including storing a plurality of user profiles corresponding to a plurality of users, each user profile in the plurality of user profiles including one or more user attributes, and receiving a request from a user for a list of one or more suggested negatively matched other users.  In response to the request, the method further includes ranking each of a plurality of other users based on a magnitude of a difference between one or more user attributes of the user and corresponding one or more user attributes of the other user, and sending a list of one or more negatively matched users to the exclusion of more positively matched users based on the ranking.  Weingardt generally discloses plurality of players of at least one electronic game are enabled to play the game over a network.  Players are ranked, based on accomplishments during game play, on a grid having multiple vertical levels and, on at least one of the vertical levels, multiple horizontal tiers.  Player rankings are adjusted, following game play, based on points earned or lost.  

However, Weingardt and/or Geisner generally in combination or taken alone, does not disclose the limitations cited above.   As such, for at least these reasons, Examiner have found these limitations in combination with the other limitations of the claim are neither anticipated by nor obvious over the closest prior art. Therefore, for at least these reasons, claims 1-3, 6-10, 13-15, and 21-25 are allowable as amended over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715